      Case 2:15-cv-02451-JAM-DMC Document 42-9 Filed 10/07/19 Page 1 of 7

 1      XAVIER BECERRA, State Bat No. 118517
       Attorney General of b~lif'omia
 2      ~RISTlINM. DJ\ILY.,Sra.teBar No.186103
        $ijp~rvising p¢puty Attorney. General
 3      WiLLIAM H.DQWNER,.State Bar No. 257644
       D~pntyAttomex Genera.I
 4       1300i'$tteet,Suit~ 125
         :J.l;O. Ji3px 9442'5.5·
 5       S:4crruneht.o, CA 94244-2550
         Tele~J:tc511y'!: {91~) '.410-6'120
 6                  1
 7
         ;!~aff     il1f
                       ~t~wn~r@doj.ca.g0v
       4.tt~rpeys for Defendqnfs &ooJJ Lunardi Kyle Foster,
                                                     1
       · afrdRrJ1)£frt J. Jon.es
 8
                                     tN THE UNITED STATES IJISTlUCT COURT
 9
                                   · FOR THE EASTERN DISTRICT ,QF<CALIFORNIA
ro.
1l
12
13     TlMO'flIY LARIOS,                                        2,;15·-CV"Q245 l-MCE-CMK
14                                                  Plaintiff, 1).ECLAft\.TION OF ROBERT ,J, JONES
15
16
       SCOTT LONARDI, ETAL.,
                                                                 f:Zc£i~~~t!~~
                                                                 FOR:StJMM:ARY ADJUl)ICAtlON
17
                                                Defendants .
L8
      11----.-------------------.1
19             I, Robert J. Jo.11es; deelat~:
20             l.       All (l)f the facts setforth ,below are ofmy personal knowhiqge and, if c1:1Iied :upon to

21     testify, I 00111d and would competenily testify to the following.
22             2.       I was employed by.the. California Highway Patrol (:CfIP). l ~tarted as a cadedn the
23     CHP Aca:4emy March 19 86 and retired 1n March 2018,. afte,r ~pproxitnately 32 years of:service.
24     By December 2009, I had aft!;iined the ramk: .ofCaptain and setved as the interim Cortitilander of
25     the CEIP's lnterp.al Affairs. Sec~i<:m .{IAS) until June 201 O. I served as the CHP' s Deputy
26     Inspector General from July 201 Ourttil Ai,\gust 2011. In or atolihd September 2011, Fwas
27     promoted to the rartk of Assistant Chief and ·served a,s the Executive Ass}sttint to the Asslstimt
28     Con1lliissionet, Fieid until February 2013. From. March 2.013           to July 2015, t served as the
                                                       1
               Declaration of Robert J. Jones in SupportpfDefend~ts'. Motiott for Summary Jµd.@lent of ittthe AlJerna.Hve
                                               ·   ··     Motion: forsummary Adjudication {2;15-:cv~o24s1.:McE~CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-9 Filed 10/07/19 Page 2 of 7

  1    Comtr1andet ofthe CHP's Internal Affaits Sectfon. burifigthatt1memy, cllrect supervisor was
  2 · Professional Standards and Ethics biyisio11 Comma1:1<>ier, Qhief Andy Secfuist In or around. July
  3    2015, I was promoted to Chief and served as the Division Commander for the Administrative
 4     Services Division until my retirement in March 2018.
  5          3.     On or about September 8; 2014, the CHP' s Internal Affairs Section (IAS) commenced
 6     an admihistrative irtvestlgatioh to determine whether CfIJ> Officer Timothy Larips ~Off{cer
 7     Larios) fostered an inapprpp:tiate r.dationshipwith his Confidential Infohnant Tawnya Mellow in
  8    violation of CHP policies and professional: standards, and Clovernmen:t {)ode :~eqtion 1'9572, arid
 9     whether, and to what e:xtent, Officer La:l.'ios's actions. com/promised or j eopa.rdized the integrity of
10     his im1estigations, S.INTF operatfo1:1s, or the safety of Ct Mellow or allied law enforcement
f1     perso1111el, and brought dlsc:redit t(i) the CHP.
12           4.     I learned. abotitthe, tuiscohduct allegations against OfficerLarios from briefings I
13     received fr9rn IAS Li~utenant Helena' Will{am,s; During these briefings from Lieutenant
14     Williams~ I learned that Officer Larios was assigned to the Shast~ lnteragency Natcotfos ·Task
15     Force (STNTF), a multi-agency drug task fo11ce that invesfigated narcotics ac.tivity in Shasta
16     County, Californla and enforced California's laws regarding illegal narcotics. Ileamed that
17     Officer Lariosts c<mfidential infcumant, Tawnya Mellow, provided him with information apout
18     her boyfriend, Nathan Sa.ntaua'si .involvement in sellin,g: sigrtlficliJ:it quantities ofmarijuana, that
l9     Mellow's information aided Officer Larios in obtaintng as~arch. w~rrantto se~cn:,Santamfs
20     residence~ and that S'ervice ofthe, search warrantresulted in the discovery of slgnifiOartt amounts
2:1    ofmarijuana, the arrest of Nathan Santi:1na, and the Shasta Cbunty District. Atiorney 1s Office
22     pursuing' crimin.aL charges 'against Santaua. I further learned that Officer Laric1s. was suspecte:d of
23     fosterihg afiihapptopriate'. relationship with his confidential informant Tawnya Mellow, ancl that
24     thls 'S11spicdo11 arose, after Offiper Larios left agteeting card ¢xpr¢Ssi11g romanHc s¢nthnents
25     toward Mellow on a vehicle outside Mellow' s, residence, Nathan Santana discovered it, and
26     allegedly assaulted Mellow until she told hlm that Officer· Larios had left the card; Twas further
27     infonfted that Officer Larios admitted to his SINTF Commander tes James that he leftthe
28
                                                              2
              Declaration of RobertJ. Jones in Support of Defendants' Motion for Summary Judgment or :in the Alternative
                                                         Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-9 Filed 10/07/19 Page 3 of 7


 1     greeting oatd a:t Mello.w' s. residence, anclthat he left it there with the i.ntent that her boyfriend, and
 .2 · rtarcrJtics invesHg~tio11.target, Nathan, S.antana would find it.
 3           5.       Based oi1 briefings ~hat I tecteive:d £ram Lieutenant Williams, l :also understood that as
 4 , art agent with BrMTF, Officer Ll:lrlos a;s1:nned an µndercover identity for some, ofhis
 5     investigations. and partit}i.p.ate!i in multir,lejoint state and fedenal invesfigafion~t of arugtraffiokin.g
                                                                                           r·
 6     organization which involved sensitive opera,tions ihcltidingobtaining GP,$' fracl<lJ1g wanJtnts. and
 7     placingtracking devices on V:e1iicles. I wasfurtherlnformedthatin oneofthejoint state and
 8 • federal investigations that Officer Larios.was ass{gned to, the United States Attorney~ s Office was
 9 · in the precess ,of applying for a wiretap wartant, butthe ·warrant application was withdrawn after
10 : tlie allegations of fostering a.n inapprnpriate relatfonship with an informant surfMe4 against
11     Offioe,r Lades.
12           6.       As a CHlP officer with decades e>f: experience in Jaw enforcement, .and. particularly
13 . ·e~pe:derrc"e investigaffng office:r 111is~ou!iuct, l amfamillar :wfth the CHP's pql[cles ,governing
14     confidential iflfortnantmarH1;gement ana the ·CHP' s rationale for ad.opting such r,olicres. Under
15     ·CHP policy, relationships between qff'ice:rs and in'for111ants sh.art he completeJr ethic,al atiq
16     professiona'.l in tratute .and 0fficets ate prohibited fto:tn ftatemizing With an informant in anyway
17     other than in an official capacity. A true and .correct copy of this CHP policy, which is contain.ed
l8     in Highway Patrol Manual section 8Ll(h), is attached to this declaration as Defendants' Exhibit
19     40. ''Dhe rationale for adoptl11g this policy is to fonualfae the professional and. personal ba,rriers
20     between officers and infonnants who are engttged in ,a law enforcement operation in order to
21     ·protect the safety and orecHbiHty ofthe informant and the ofrrcer and ensure the fategrity oflaw
22     enforcement personnel attd (:1!)erations. l::Iete~ the- cefitral all¢gation of work-.telated ml~condupt
23     against Offic.er Larios--sthat Officer Larios fostered an inap.propriate relationship witli his
       confide11tial informant-,·was serious beca1Jse1 if proved true, Officer Larios's eon~h1ct'blurte'cl the
              0

24
25     very professional a.nd personal ~arriets that CHP policy imposed to protect officers and
2B     i1.1fonnants,ther~pyJeop;:u:dizi11g the safety of the informant1:U1d compromisit[g OffioetL~.rios's
27     credibility.
28.
                                                              3
              Declaration of Robert J. Jones in Support ofDefendants' Motion for Summary Judgment or in the Alternative ·
                                                          Motion fot SummaryAdjudication (2:15-cv-02451-MCE-CMK)
         Case 2:15-cv-02451-JAM-DMC Document 42-9 Filed 10/07/19 Page 4 of 7

 1:             7.     In addition, Officer Larios' s all~ged misoofid1Jctdemonstrated a severe la,pse of
 2 · judg~ent and ethics and therefore ha.d the :potential to, Elllci in this ,case, did adversely affect
                                 1


 3        investigations that Offi.c;er Larios conducted and .assisted Jo:; I was infornted via briefings from
 4        Lieutenant WillfoJns and the IAS Ihv~~tigators assigned to the Larios aclministri:ttive itivestfgadon,
 5   i    that the U.S. Att(irney's Qfflce ;withcili'~w a f~deral wb:etap w~rrantappllcatinn in a Joint state, :and
 6        federal drug ttaffie!Gng invesHgaffonJhat Officer La.ribs was involved in after leamio:g· about the
 7 . · .a11egatfons ofrniscondtict ~gllinst Officer Larios, :Further, based on my nnd~rstandlng pf the
 8 : administrative ihvestiga.tion, jUst the. allegatio:ns ofmiscbi1duot against Officer Latins, alone,
 9        pki,yed a part in the Shasta Colmty District Attowe,y' s Office's decision to disiniss criminal
1O        narcotics charges against Nathan '.Santana that res.uhed from Officer Larios'.s inv.estigatfon,
11        Finally, the allegations against Officer Larios were inherently damaging to the reputation of.the
12        ,cfllP and brought discredit totheDepartme'nt of the Galifomia Highway Patrol. J was lnforrn~cl
13        that after the allegations against Officer Larios came to 'llght, the Shasta County Dis.trict
14        Attomey' s Qffke refused tt> su~mtt any atl<:litional GPS vehicle tracker warrant appfiqation on a
15        case:thatOffilcer Larios had worked on.
15              :8,   · Mpreover, tfor allegations of miscondttctagainst Officer Larios: were espe<iially
17        egregious because ,oftlie maimer in which they cafue to right-•i.e.. , the domestic violence.incident ·. ·
                                                                         0




18        between .Officer La.rios's. infonnant Mellow and her boyfriend, NathElll Sa:n.tarta, that Officer
19        Larios triggered by leaving a romantically~worded greeting card at Mellow' s residence, .Officer
20        Lados's conduct Jeopafdized his confidential informant's safety because it JtHegecHy resulted in
21        Mellow being physicaUy ass.aulted. More importantly Officer Larios's ,conduct was dangerous
22        because it linked Mellowto Officet Larios, the officer who investigated and arrested Nathan
23        Sartfana on drug charges, and therefore pote11tially exposed MeHow' s role as infonnanJ to Nathi,m
24        Santana-the suspect and defendant she had provided information against. Such distegard
25        demonstrated i;i spectacular lack ofjudgment and etW.cs on Officer Larios 's part.
26              9.     As a :professional law enforcement department that is charged with ensutin;g :the
27        safety ,of California's roadways', state. facilities, and the Governor of the State .of'Ca:lif'ornia, and
28        providing assistance to allied agencies, the CHPJ8he1d to a high standard by courts and people of

                 Declaration of Robert :r. Jones in Support ofDefendt\Uts' Motion for Summary Judgfilent 9t in th<t A.h~.rn~tive
                                                              Motion for Summary Adjudication (2: 15-cv:..0245 lsMCE~CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-9 Filed 10/07/19 Page 5 of 7


 l    CaJifornia, Accordingly I in investigating alleged misconduct of a CHP Officer, it was incumbent
 2    upon the CHP and IAS to swiftly ~nd thoroughly irrvestig:;ite :the alle,gaticms against Officer L.arios
 3    in or.der to (r) ensure thatbqth :()flfoer La.rios and tne ·people ofCaliforn:ia were well,servetl by an
 4    inv:estigationifhat was thorough,,and prompt, (1) mitfgl:ite the potential risks to (H'ileet Laii,iPs' s
 5    inf'o.nnant' s safety, {BJ preserve a:il relevant evidence ofwork~related misconduct before Jt could
 o, · be Jost or destroyed, (4)ebjecti:vely and impartia.l1y,e~amine<and :weigh the ev:idence .o:f
·7    misc~mductagainst Larips, and($) discover the e4-tent to w:trioh Ofrrcer Larios:' s misconduct-·if
 8    proven ttu~damaged his investigations and brought discredit upon SINTF and tne CHP.
 9          lQ. · In additfon, the one-year statute otltrrritafions. ft1r bd11ging disoiplfrtary action against
ro , a: peac,e office for misconduct imposed iuider the Peace Officer BUI of :Rights {P,C)13R), Oalifornia
11    Govemunepl'Code §§ 3300, ,et seq,,, a,mplified the urge11cy,ofc(;)mpletingthe investigation of
12    Officer Larios' s '.alleged misconduct with ,gufficient time to analyze the evidence and assess an
13    appropriate penalty if the misconduct
                                   '   .
                                            suspected
                                               ..
                                                      was proven to 'be true. 'Q;p.der POBR~ the CHP  .   .




14    was: mandated to complete thls hwestig~tion and serve any notice of punitive dfs41ipli11ary action
15    against Officer Larios within .one ye!:,lr ofthe date It Jfuecame aw~e of Officer Larlq~t,s potential
16    misc:onduct. California Goverriment Code,§         Ja 04(d).
17          11.    On or around October 30, 2(H.4, l was Toriefed about the status of the .Larios
18    investigation by Investigators Lunatdi and Hutsell. During the Thriefln,g1 the Investigators stated
19    that based on the multiple witness interviews they conducted, review of pertinent documents, ,and
2Q    revlewfog of the data on Officer La:rios's SINTF-fosued :ceH phone, they had reason to susp.eot
2l    that Officer Larios had fostered an inappropriate relationship with his .informant Tawnya Mellow,
22    that he useu his personal cell phc>ne to conduct work; and that he likely used his'personal cell.
23    phone to eommUnieate with Mellow via text message, ahd that based on these facts, they
24    suspected that evidence of the natur.e     or Officer Larios' s relationship with informant Mellow
25    would 'be located ln text message co:frtihurtications stored on Officer Larios's personal cell pnotte.
26           12.   After being briefed. by the investigators, Lieutenant Williams ,and' 1 decided to request ·
27    authorization from our chain ofconunand to direct Office:r Lados to produce his phone so that
28    work product could be·extracted under CHP General Order 100.95.
           ,' '                     '              5
             Declaration of Robel1t J. Jones in Support of Defendants' Motion forSµn,imary Judgment or in tM Alt¢fuative
                                                           Motion for Summary Adjudication {2 :l 5-cv-02451-MOE-C:MK)
       Case 2:15-cv-02451-JAM-DMC Document 42-9 Filed 10/07/19 Page 6 of 7

   1           13.        During the pendency of the IAS 's administrative investigation iqto Officer Larios.,
  2     CHP policy under General Order 100.95, which was entitled "On-Duty Use ofCelfolar
  3     '.Telephones and Personal Electronic/Entertainment 'Devices,'' pen:nitted CHP officersto use
  4 . perst1nal cell phones, butiriformedthem that ''work stored on any ty;pe ofelectfonic devfoe· ls the

  5     property ·of'the state and must be relinquished on demand.'' A trµe and c;orr¢ct .copy of this policy
  6     is attached to this declaration as D~fendants' EKhiMt 16,
  7            14..       On or abbut Octob>et 30, 2014, Pl'ofessional Standards ~d Ethics Division
  8     Comrnandei:,. Chief Andy Seohrist relayed approval from the CHP E:xecutive chai11ofoomm.and
                      .                                                             .

  9     to dire.ct Officer Larios to produce his :phone so that workptoduct could: 1be extracted aha.er CHP
 10     O.eneral Ordet 100,;95.
 11            15.        On OtlthoutNovember5, 2014, I reviewed and signed a memorandum whiolttlitec:ted
 12     Offlcc;fr Larios to. provide his cell phone to the CHP, and infonned i.him that ( l) the QHP would
· 13    conduct a data extraction to retrieve· all work product; ahd (2) failure. to adhere to the
 14     memorandutn' s direction Hmay. result it! addition.al charges/disciplin~ry action.'; A true and
 15    . c.orrect ,copy ofthis memoranth.iln is attached to thiiHleclara.tion. as Defen~lants:' Exhibit 22.
 16            16.        Arter November 12,. 2014, Jwas briefed aboutthe status ofthe:.adm:inistrative
 17     investigation ofOffleet Larios an.cl thr:ough that briefing I was informed that, based :c>n the
 18     Internal Affairs Investigators' examination of the text messages between (jfficet Larios and
 19     Corifldential .Inform.ant Tawnya Mellow, Officer Larios may ha.-ve vioia.ted. California criminal
 20     }!],WS, by fals~ly   telling a Shasta County emergency services dispatcnetthat Tawny Mellow was

 21     befmg: held againsther will, ancJ textittg 11,nages of a. ~on:tlei,lentiai law ·emoroemenf dat;rbase. to
 22     Tawnya Mellow without authorization.
 23            17.        The Internal Aftldrs Section did not conduct a cril):linal investigation of Officer
 24     Larios. However, the IAS considered investigatihg Officer Larios crimintilly aft~t the
 25     investigators assignecl to conduct the administrative investigation reviewed thetext messages
 26     between Officer Larios at,td ,his confidential informant that were extracted frnm. Officer Larios' s
 27     personal celi phone and found evidence indicating that Officer Larios may have violated
 28

               Deolai:a:tiofl pf RobertJ. Jones msupport ofJ)efendants' Motionfor Summary Judgment or in the Alternative ·
                                               .           Motion for Sllmniat1 Adjudication (2;l5~cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-9 Filed 10/07/19 Page 7 of 7

 1     California criminal laws. Ultimately, the CHP declined to authorize TAS to conduct a criminal
 2     investigation ofOfficet L~tios. ·
              18.   Internal Affairs conducted criminal interrogation of Officer Larios solely in order to
 4     inform. Latios ofhis Miranda rights in. order to comply with the CaHforniaPeace·Offlcer BH1 of
 5    · Right.s, Government Code Section 3303{h). lAS Investigators Vfktor Scrivner and Cliff Marti.son

 6     were assigned to perform the criminal interrogation of Officer Larios. Investigators Scrivner and
 7     Morrison were not assigned any othtir roles in the mv.esf}gatlo11 of.Qffioer Larios. They we11e not
 8     assigned to participate in any investigati@h of Officer Larios :front Septembet
                                                                               .   r
                                                                                       8, !OJ4 flit.o.ugh
                                                                                                       ..

 9     Novel}lber p, 2014. Nor were they asstgt1ed to concluctany investigative ~ctfvities h1volving
10     Officer Larios beyond conducting the February 3, 2D15 interrogation.
ll            t9. As a result of the .ac;lmirifatr~:tive inyestigatiot1 i11to Officer Larios,'·s reladm1ship with
12     his .ponfidentfol infortnant, Officer Larios was ·served with a Noffoe. of Adverse Action ohaJ;ging
13     him With violating Government Code Beotion 1'9572, subsect:ions (d) inexcmsa:b:le negle9t of duty; .
14     (e) insubordination; {fJ clishonestyi (o) willful disobedience; (p} misuse of state prqp"erly;. (t)
15.    violations of Government Code section 19990; l:llld {t) other'f'a.ilure of good behavior cau·sing
16 , discredit to the appointing authority or employme.nt, and recommending the penalty of dismissal.
17     A true and correct ,copy of the Notice ofAdverse Action recomm~nding dismissal aijainst Offleer
18     Larios is attached to this de<dar:ation as D.efondants'' 'Exhibit 4.
19           20.    Offfo.er Larios wa.s, however, pertnittee:l to retire in Heu .of being disrnrssed.
20           I declare underpcenalty of perjury under the laws ofthe State ofCalifornia. that the
21     foregoing is true and correct.

22     Ex-:ecuteo this   t'°TH   day of ·tPrr::.rcut4A..       ,2019, tnSaoramento, California.
23

24
25
       SA101;5SOS210
26     14092660,docx

27
28
                                                                7
              Declaration of Robert J. Jones in Support,ofDeferidants' Motion for SUlllmary Judgment or in tlie Altel'hative
                                                          Motion for Summary Adjlldication {2:15-cv-02451-MCE-CMK)
